Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of using a controlled substance in violation of a prison disciplinary rule after petitioner’s urine specimen twice tested positive for the presence of cannabinoids. The misbehavior report, together with the positive results of two urinalysis tests and the testimony of the correction officer who authored the misbehavior report, amply support the determination of petitioner’s guilt (see, Matter of Mercado v Selsky, 270 AD2d 550; Matter of Bradstreet v Goord, 268 AD2d 832). Contrary to petitioner’s contention, the record reveals that the chain of custody was sufficiently documented, and that a proper foundation was established for the reliance on the positive test results (see, Matter of Harris v Goord, 268 AD2d 933, 934). To the extent that petitioner’s remaining contentions have been preserved for our review, they are without merit.
Cardona, P. J., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.